Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 3, there is no antecedent for “the deflector”.
In claim 13, there is no antecedent basis for “m1 diving fairings” and “m2 diving fairings”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cangelosi (‘273).
Per claim 1, Cangelosi discloses a fairing (Fig. 4) that includes a body (30) extending along a longitudinal axis X, a first through passage (41) formed along a transversal axis Y, which is perpendicular on the longitudinal axis X and a second through passage (42) formed along the transversal axis Y, offset from the first through passage.
Per claims 2 and 3, see Fig. 4.
Per claims 4 and 5, see Fig. 3, weight rope/cable (14).

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (‘195).
Per claim 1, Martin discloses a fairing (Fig. 7) that includes a body (1) extending along a longitudinal axis X, a first through passage (10) formed along a transversal axis Y, which is perpendicular on the longitudinal axis X and a second through passage (12) formed along the transversal axis Y, offset from the first through passage.
Per claims 2 and 3, see Fig. 7.
Per claims 4 and 5, see Fig. 7, weight rope/cable (13).

(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godoy (‘780).
Per claim 1, Goday discloses a fairing (Fig. 7) that includes a body (40) extending along a longitudinal axis X, a first through passage (46) formed along a transversal axis Y, which is perpendicular on the longitudinal axis X and a second through passage (43) formed along the transversal axis Y, offset from the first through passage.
Per claims 2 and 3, see Figs. 4 and 5.
Per claims 4 and 5, see weight rope/cable (45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cangelosi (‘273), Godoy (‘780) or Martin (‘195) when taken in view of Silvey (‘967).
Per claim 6, Silvey teaches (Fig. 6, col. 4, lines 28-32) using weights adjacent to the trailing edge of the fairing body to provide ballast such that it would have been obvious to one of ordinary skill in the art to modify any one of Cangelosi, Martin or Godoy to include such weights to provide such ballasts.

s 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cangelosi (‘273), Godoy (‘780) or Martin (‘195) when taken in view of Nichols et al (‘204).
Per claims 7 and 8, Nichols et al discloses (see Fig. 4) fairings (7) where a first line (6) and second line (24) connect the first and second fairings.  As noted in col. 3, lines 62+, the coupling of tail pieces of the two fairings allows for the coupling of fairings even when the tow cable is flexed.
 	Therefore, in view of Nichols et al, it would have been obvious to one of ordinary skill in the art to modify any one of Cangelosi, Martin or Godoy by further connecting fairings using an additional line at the tail end of the fairings so as to provide for alignment of fairings even when the tow cable is flexed.  Claims 7 and 8 are so rejected.
	Per claim 9, it would be obvious to one of ordinary skill in the art to link or mate a set of fairings (i.e, 4 fairings) using Nichols et al first and second lines while also having a set (i.e 2 fairings) that are not so linked or mated so as to provide for independent angles of attack.
 	Dependent claims 10-16 are further provided by the above noted combination of prior art.

10.	Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Macquin et al (‘471) in view of Nichols et al (‘204).
	Macquin et al discloses a seismic survey system (Fig. 1) that includes a deflector (130), a streamer (120) having seismic receivers, a first line (160) that connects the 
	The difference between claim 17 and Macquin et al is the claim specifies “a second line to connect the first diving fairing to the second diving fairing”.
 	Nichols et al discloses (see Fig. 4) fairings (7) where a first line (6) and second line (24) connect the first and second fairings.  As noted in col. 3, lines 62+, the coupling of tail pieces of the two fairings allows for the coupling of fairings even when the tow cable is flexed.
 	Therefore, in view of Nichols et al, it would have been obvious to one of ordinary skill in the art to modify Macquin et al’s system by further connecting fairings using an additional line at the tail end of the fairings so as to provide for alignment of fairings even when the tow cable is flexed.  Claim 17 is so rejected.
	Per claim 18, the functions of the deflector, streamer and fairings are implicit in Macquin et al’s system.
	Per claim 19, see paragraph 0030 of Macquin et al.
	Per claim 20, the rope or cable of Macquin et al inherently have a different density than water.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl